EXHIBIT 10.2

 

 

MERCANTILE BANKSHARES CORPORATION
DEFERRED COMPENSATION PLAN

 

Trust Agreement

 

--------------------------------------------------------------------------------


 

TRUST AGREEMENT

 

Table of Contents

 

Article

 

 

 

 

 

 

 

ARTICLE 1

 

Name, Intentions, Revocability, Deposit and Definitions

 

 

 

 

 

1.1

 

Name

 

1.2

 

Intentions

 

1.3

 

Irrevocability; Creditor Claims

 

1.4

 

Initial Deposit

 

1.5

 

Definitions

 

1.6

 

Grantor Trust

 

 

 

 

 

ARTICLE 2

 

General Administration

 

 

 

 

 

2.1

 

Administrator Directions and Administration

 

2.2

 

Contributions

 

2.3

 

Trust Fund

 

2.4

 

Payments to the Sponsor or the Affiliates

 

 

 

 

 

ARTICLE 3

 

Powers and Duties of Trustee

 

 

 

 

 

3.1

 

Investment Directions

 

3.2

 

Management of Investments

 

3.3

 

Securities

 

3.4

 

Substitution

 

3.5

 

Distributions

 

3.6

 

Trustee Responsibility Regarding Payments on Insolvency

 

3.7

 

Costs of Administration

 

3.8

 

Trustee Compensation and Expenses

 

3.9

 

Professional Advice

 

3.10

 

Payment on Court Order

 

3.11

 

Protective Provisions

 

3.12

 

Indemnifications

 

 

 

 

 

ARTICLE 4

 

Insurance Contracts

 

 

 

 

 

4.1

 

Types of Contracts

 

4.2

 

Ownership

 

4.3

 

Restrictions on Trustee’s Rights

 

4.4

 

Trustee’s Duties

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5

 

Trustee’s Accounts

 

 

 

 

 

5.1

 

Records

 

5.2

 

Periodic Accounting; Final Accounting

 

5.3

 

Valuation

 

5.4

 

Delegation of Duties

 

 

 

 

 

ARTICLE 6

 

Resignation or Removal of Trustee

 

 

 

 

 

6.1

 

Resignation; Removal

 

6.2

 

Successor Trustee

 

6.3

 

Settlement of Accounts

 

 

 

 

 

ARTICLE 7

 

Controversies, Legal Actions and Counsel

 

 

 

 

 

7.1

 

Controversy

 

7.2

 

Joinder of Parties

 

7.3

 

Employment of Counsel

 

 

 

 

 

ARTICLE 8

 

Amendment and Termination

 

 

 

 

 

8.1

 

Amendment

 

8.2

 

Final Termination

 

8.3

 

Changes In Law Affecting Taxability

 

 

 

 

 

ARTICLE 9

 

Miscellaneous

 

 

 

 

 

9.1

 

Taxes

 

9.2

 

Third Persons

 

9.3

 

Nonassignability; Nonalienation

 

9.4

 

The Plan

 

9.5

 

Applicable Law

 

9.6

 

Notices and Directions

 

9.7

 

Successors and Assigns

 

9.8

 

Gender and Number

 

9.9

 

Headings

 

9.10

 

Counterparts

 

9.11

 

No Implied Duties; etc.

 

9.12

 

Effective Date

 

 

 

 

 

EXHIBIT A – TRUSTEE COMPENSATION

 

 

 

 

 

EXHIBIT B – ADOPTING COMPANIES

 

 

ii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT
FOR
MERCANTILE BANKSHARES CORPORATION
DEFERRED COMPENSATION PLAN

 

THIS TRUST AGREEMENT (the “Trust Agreement”) is made and entered into as of this
         day of                           , 2005, between Mercantile Bankshares
Corporation, a Maryland corporation (the “Sponsor”) and Wilmington Trust
Company, a Delaware corporation (the “Trustee”), to evidence the trust (the
“Trust”) to be established, pursuant to the Mercantile Bankshares Corporation
Deferred Compensation Plan (the “Plan”), for the benefit of a select group of
management or highly compensated employees of the Sponsor and any affiliate
thereof that has adopted the Plan in accordance with its terms (a “Company”). 
Each Company is listed on Exhibit B hereto and has adopted or will adopt the
Trust.

 

ARTICLE 1
Name, Intentions, Revocability,
Deposit and Definitions

 

1.1                                 Name.  The name of the Trust created by this
Agreement (the “Trust”) shall be:

 

MERCANTILE BANKSHARES CORPORATION DEFERRED COMPENSATION PLAN TRUST

 

1.2                                 Intentions.  The Sponsor wishes to establish
the Trust, to provide for contributions thereto by the Companies, so that Trust
assets may be held therein, subject to the claims of a Company’s creditors in
the event of its Insolvency (as defined below) until paid to Participants and
their Beneficiaries in such manner and at such times as specified in the Plan. 
It is the intention of the parties that this Trust shall constitute an unfunded
arrangement and shall not affect the status of the Plan as an unfunded plan
maintained for the purpose of providing supplemental compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  In
addition, it is the intention of the Companies to make contributions to the
Trust to provide themselves with a source of funds to assist in the meeting of
their liabilities under the Plan.

 

1.3                                 Irrevocability; Creditor Claims.  Subject to
Sections 2.4 and 8.3, the Trust hereby established shall be irrevocable.  Except
as otherwise provided in Sections 2.4 and 8.2, the principal of the Trust, and
any earnings thereon, shall be held separate and apart from other funds of the
Companies and shall be used exclusively for the uses and purposes of the
Participants and the general creditors of the Companies as herein set forth. 
The Participants and their Beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of the Trust.  Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of the Participants and their Beneficiaries against the
applicable Company.  Any assets held by

 

1

--------------------------------------------------------------------------------


 

the Trust will be subject to the claims of the general creditors of a Company
under federal and state law in the event of its Insolvency.

 

1.4                                 Initial Deposit.  The Sponsor hereby
deposits with the Trustee in trust one hundred dollars ($100), which shall
become the principal of the Trust to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement.

 

1.5                                 Definitions.  In addition to the definitions
set forth in this Agreement, the following terms shall have the following
indicated meanings:

 

a.               “Administrator” shall mean the Employee Benefit Administration
Committee, the members of which shall be appointed from time to time by the
Employee Benefit Committee of the Board of Directors of the Sponsor, which shall
be responsible for the general administration of the Plan except as otherwise
specified.  The Administrator may delegate any or all of its duties to a
third-party administrator, and as of the date hereof has delegated certain of
its duties to Westport Worldwide, LLC.

 

b.              “Beneficiaries” shall mean one or more persons, trusts, estates
or other entities designated by a Participant in accordance with the Plan to
receive benefits under the Plan upon the death of the Participant.

 

c.               “Board” shall mean the board of directors of the Sponsor.

 

d.              “Committee” shall mean the Employee Benefit Committee of the
Board of Directors of the Sponsor.

 

e.               “Company” shall mean the Sponsor and any affiliate of the
Sponsor that has adopted the Plan in accordance with its terms.

 

f.                 “Participant” shall mean an individual who is a participant
in the Plan and who continues to have a current or future right to receive Plan
benefits.

 

g.              “Plan Year” for purposes of Trust reporting shall mean the
calendar year unless the Trustee is notified by the Administrator that a
different Plan Year has been chosen for this Trust.

 

h.              “Trust Fund” shall mean the assets held by the Trustee pursuant
to the terms of this Trust Agreement and for the purposes of the Plan.

 

1.6                                 Grantor Trust.  The Trust is intended to be
a “grantor trust,” of which the Companies are the grantors, within the meaning
of subpart E, part I, subchapter J, chapter 1, subtitle A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Trust shall be construed
accordingly.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2
General Administration

 

2.1                                 Administrator Directions and
Administration.  The Administrator shall direct the Trustee as to the
administration of the Trust in accordance with the following provisions:

 

(a)                                  The Administrator shall be identified to
the Trustee by a copy of the resolution of the Board appointing the
Administrator.  In the absence thereof, the Board shall be the Administrator. 
Persons authorized to give directions to the Trustee on behalf of the
Administrator shall be identified to the Trustee by written notice from the
Administrator, and such notice shall contain specimens of the authorized
signatures.  The Trustee shall be entitled to rely on such written notice as
evidence of the identity and authority of the persons appointed until a written
cancellation of the appointment, or the written appointment of a successor, is
received by the Trustee.

 

(b)                                 Directions by the Administrator, or its
delegate, to the Trustee shall be in writing and signed by the Administrator or
persons authorized by the Administrator, or may be made by such other method as
is acceptable to the Trustee.

 

(c)                                  The Trustee may conclusively rely upon
directions from the Administrator or its delegate in taking any action with
respect to this Trust Agreement, including the investment of the Trust Fund
pursuant to this Trust Agreement; provided, however, that the Trustee shall
accept directions to make payments to Participants or their Beneficiaries only
from the Committee or the applicable Company, not the Administrator.  The
Trustee shall have no liability for actions taken, or for failure to act, on the
direction of the Administrator, or its delegate.  The Trustee shall have no
liability for failure to act in the absence of proper written directions.

 

(d)                                 The Trustee may request instructions from
the Administrator and shall have no duty to act or liability for failure to act
if such instructions are not forthcoming from the Administrator.  If requested
instructions are not received within a reasonable time, the Trustee may, but is
under no duty to, act on its own discretion to carry out the provisions of this
Trust Agreement in accordance with this Trust Agreement.

 

(e)                                  The foregoing provisions shall apply to the
Committee instead of the Administrator with respect to those aspects of
administration that are the responsibility of the Committee hereunder.

 

2.2                                 Contributions.  Except as provided in the
Plan, each Company, in its sole discretion, may at any time, or from time to
time, make additional deposits of cash or other property in trust with the
Trustee to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement.  Neither the Trustee nor any
Participant or Beneficiary shall have any right to compel such additional
deposits.  The Trustee shall have no duty to collect or enforce payment to it of
any contributions or to

 

3

--------------------------------------------------------------------------------


 

require that any contributions be made, and shall have no duty to compute any
amount to be paid to it nor to determine whether amounts paid comply with the
terms of the Plan.

 

2.3                                 Trust Fund.  The contributions received by
the Trustee from each Company shall be held and administered pursuant to the
terms of this Trust Agreement without distinction between income and principal
and without liability for the payment of interest thereon except as expressly
provided in this Trust Agreement.  During the term of this Trust, all income
received by the Trust, net of expenses and taxes, shall be accumulated and
reinvested.  Notwithstanding any contrary provision of this Trust Agreement, as
of any determination date, the value of the Trust’s assets attributable to a
Company shall be equal to the total value of the Trust’s assets as of the
determination date multiplied by a fraction, the numerator of which is such
Company’s liability for benefits (whether vested or nonvested) under the Plan as
of the determination date, and the denominator of which is the total liability
of all Companies for benefits (whether vested or nonvested) under the Plan as of
the determination date.

 

2.4                                 Payments to the Sponsor or the Affiliates.
  Except as expressly provided herein, after the Trust has become irrevocable,
neither the Sponsor, a Company, the Committee, nor the Administrator shall have
the right or power to direct the Trustee to return to a Company or to divert to
others any of the Trust assets before all payments of benefits have been made to
Participants and their Beneficiaries pursuant to the terms of the Plan.
 However, in the event that the Committee, after the Trust has become
irrevocable, determines that the Trust assets exceed one hundred and twenty five
percent (125%) of the anticipated benefit obligations and administrative
expenses that are to be paid under the Plan, the Trustee, at the direction of
the Committee, shall distribute to each Company its allocable share of such
excess portion of the Trust assets, determined in accordance with Section 2.3.

 

ARTICLE 3
Powers and Duties of Trustee

 

3.1                                 Investment Directions.  Except as expressly
provided otherwise in this Section, the Administrator shall provide the Trustee
with all investment and reinvestment instructions.  The Administrator also may
appoint an investment manager or investment managers to direct the Trustee as to
the investment and reinvestment of all or a specified portion thereof.  The
Trustee shall neither affect nor change investments of the Trust Fund, except as
directed in writing by the Administrator, and shall have no right, duty or
responsibility to recommend investments or investment changes; provided, that
the Trustee may (i) unless directed otherwise by the Administrator or investment
manager, deposit cash on hand from time to time in any bank savings account,
certificate of deposit, or other instrument creating a deposit liability for a
bank, including the Trustee’s own banking department, without such prior
direction and without liability for interest thereon notwithstanding the
Trustee’s receipt of “float” from such uninvested cash; and (ii)  unless
directed otherwise by the Administrator or investment manager, the Trustee is
specifically authorized to invest idle, or otherwise uninvested, cash in the
Service class shares of the Wilmington Prime Money Market Portfolio (the “Prime
MM Portfolio”), a

 

4

--------------------------------------------------------------------------------


 

money market mutual fund managed by an affiliate of the Trustee.  The Sponsor
acknowledges that the Prime MM Portfolio is an entity separate from Wilmington
Trust Company; and that shares in the Prime MM Portfolio are not obligations of
Wilmington Trust Company, are not deposits and are not insured by the FDIC, the
Federal Reserve or any other governmental agency.  Wilmington Trust Company, or
its affiliates, are compensated by the Prime MM Portfolio for investment
advisory, custodian, shareholder servicing and other services, and such
compensation is described in detail in the prospectus for the Prime MM Portfolio
and is in addition to the compensation paid to the Trustee hereunder with
respect to that portion of the Trust Fund, if any, invested in the Prime MM
Portfolio.

 

3.2                                 Management of Investments.  Subject to
Section 3.1 above, the Trustee shall have, without exclusion, all powers
conferred on the Trustee by applicable law, unless expressly provided otherwise
herein, and all rights associated with assets of the Trust shall be exercised by
the Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or rest with Participants or their Beneficiaries.  Subject to
Section 3.1 above, the Trustee shall have full power and authority to invest and
reinvest the Trust Fund in any investment permitted by law, including without
limiting the generality of the foregoing, the power:

 

(a)                                  To invest and reinvest the Trust Fund,
together with the income therefrom, in common stock, preferred stock,
convertible preferred stock, mutual funds, bonds, debentures, convertible
debentures and bonds, mortgages, notes, time certificates of deposit, commercial
paper and other evidences of indebtedness (including those issued by the Trustee
or any of its affiliates), other securities, policies of life insurance, annuity
contracts, options to buy or sell securities or other assets, and other property
of any kind (personal, real, or mixed, and tangible or intangible); provided,
however, that in no event may the Trustee invest in securities (including stock
or rights to acquire stock) or obligations issued by the Sponsor, other than a
de minimus amount held in common investment vehicles in which the Trustee
invests;

 

(b)                                 To deposit or invest all or any part of the
assets of the Trust Fund in savings accounts or certificates of deposit or other
deposits which bear a reasonable interest rate in a bank, including the
commercial department of the Trustee, if such bank is supervised by the United
States or any State;

 

(c)                                  To hold, manage, improve, repair and
control all property, real or personal, forming part of the Trust Fund and to
sell, convey, transfer, exchange, partition, lease for any term, even extending
beyond the duration of this Trust, and otherwise dispose of the same from time
to time;

 

(d)                                 To have, respecting securities, all the
rights, powers and privileges of an owner, including the power to give proxies,
pay assessments and other sums deemed to be necessary for the protection of the
Trust Fund, to vote any corporate stock either in person or by proxy, with or
without power of substitution, for any purpose; to participate in voting trusts,
pooling agreements, foreclosures,

 

5

--------------------------------------------------------------------------------


 

reorganizations, consolidations, mergers and liquidations, and in connection
therewith to deposit securities with and transfer title to any protective or
other committee; to exercise or sell stock subscriptions or conversion rights;
and, regardless of any limitation elsewhere in this instrument relative to
investment by the Trustee, to accept and retain as an investment any securities
or other property received through the exercise of any of the foregoing powers;

 

(e)                                  To take such actions as may be necessary or
desirable to protect the Trust Fund from loss due to the default on mortgages
held in the Trust, including the appointment of agents or trustees in such other
jurisdictions as may seem desirable, to transfer property to such agents or
trustees, to grant such powers as are necessary or desirable to protect the
Trust or its assets, to direct such agents or trustees, or to delegate such
power to direct, and to remove such agents or trustees;

 

(f)                                    To employ such agents, including
custodians and counsel, as may be reasonably necessary and to pay them
reasonable compensation, which shall be paid pursuant to Sections 3.7 and 3.8 of
this Agreement;

 

(g)                                 To settle, compromise or abandon all claims
and demands in favor of or against the Trust assets;

 

(h)                                 To cause title to property of the Trust to
be issued, held or registered in the individual name of the Trustee, or in the
name of its nominee(s) or agents, or in such form that title will pass by
delivery;

 

(i)                                     To exercise all of the further rights,
powers, options and privileges granted, provided for, or vested in trustees
generally under the laws of the state whose laws are applicable to this Trust
Agreement, as provided in Section 9.5 below, so that the powers conferred upon
the Trustee herein shall not be in limitation of any authority conferred by law,
but shall be in addition thereto;

 

(j)                                     To borrow money from any source
(including the Trustee) and to execute promissory notes, mortgages or other
obligations and to pledge or mortgage any Trust assets as security;

 

(k)                                  To lend certificates representing stocks,
bonds, or other securities to any brokerage or other firm;

 

(l)                                     To institute, compromise and defend
actions and proceedings; to pay or contest any claim; to settle a claim by or
against the Trustee by compromise, arbitration, or otherwise; to release, in
whole or in part, any claim belonging to the Trust to the extent that the claim
is uncollectible; provided that in no event shall the Trustee have any liability
or responsibility to undertake, defend or continue any litigation not involving
the Trustee’s negligence or willful misconduct unless payment of related fees
and expenses is ensured to the reasonable satisfaction of Trustee;

 

6

--------------------------------------------------------------------------------


 

(m)                               To use securities depositories or custodians
and to allow such securities as may be held by a depository or custodian to be
registered in the name of such depository or its nominee or in the name of such
custodian or its nominee;

 

(n)                                 To invest the Trust Fund from time to time
in one or more investment funds, which funds shall be registered under the
Investment Company Act of 1940 and including shares of any registered investment
company, whether or not the Trustee or any of its affiliates is an advisor to,
or other service provider to, such investment company and receives compensation
from such investment company for the services provided (which compensation shall
be in addition to the compensation of the Trustee under this Trust), and the
Sponsor acknowledges that shares in any such investment company are not
obligations of the Trustee or any other bank, are not deposits and are not
insured by the FDIC, the Federal Reserve or any other governmental agency;

 

(o)                                 If directed by the Administrator, to
designate the Trust as the beneficiary under any life insurance policy held as
an asset of the Trust, to borrow from and reinvest the proceeds of any such
policy and to liquidate and reinvest the proceeds of any such policy; and

 

(p)                                 To do all other acts necessary or desirable
for the proper administration of the Trust Fund, as if the Trustee were the
absolute owner thereof.

 

However, nothing in this section shall be construed to mean the Trustee assumes
any responsibility for the performance of any investment made by the Trustee in
its capacity as trustee under the operation of this Trust Agreement.  In
addition, the Trustee shall have no responsibility for the selection of any
investment options under the Trust and shall not render investment advice to any
person in connection with the selection of any such options.  The Administrator
shall direct Trustee as to the investment options in which the Trust shall be
invested during the term of the Trust.  Notwithstanding any powers granted to
the Trustee pursuant to this Trust Agreement or to applicable law, the Trustee
shall not have any power that could give this Trust the objective of carrying on
a business and dividing the gains therefrom, within the meaning of
section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Code.

 

3.3                                 Securities.  Voting or other rights in
securities shall be exercised by the person or entity responsible for directing
such investments, and the Trustee shall have no duty to exercise voting or proxy
or other rights relating to any investment managed or directed by the
Administrator.  If any foreign securities are purchased pursuant to the
direction of the Administrator, it shall be the responsibility of the person or
entity responsible for directing such investments to advise the Trustee in
writing of any laws or regulations, either foreign or domestic, that apply to
such foreign securities or to the receipt of dividends or interest on such
securities.

 

3.4                                 Substitution.  Notwithstanding any provision
of the Plan or the Trust to the contrary, the Companies shall at all times have
the power to reacquire a portion of the Trust Fund by substituting readily
marketable securities (other than stock, a debt obligation or other

 

7

--------------------------------------------------------------------------------


 

security issued by the Sponsor) acceptable to the Trustee and/or cash of an
equivalent value and such other property shall, following such substitution,
constitute the Trust Fund.

 

3.5                                 Distributions.

 

(a)                                  The establishment of the Trust and the
payment or delivery to the Trustee of money or other property shall not vest in
any Participant or Beneficiary any right, title, or interest in and to any
assets of the Trust.  To the extent that any Participant or Beneficiary acquires
the right to receive payments under the Plan, such right shall be no greater
than the right of an unsecured general creditor of the applicable Company and
such Participant or Beneficiary shall have only the unsecured promise of the
applicable Company that such payments shall be made.

 

(b)                                 Concurrent with the establishment of this
Trust, the Committee shall deliver to the Trustee a schedule (the “Payment
Schedule”) that indicates the amounts payable in respect of each Participant
(and his or her Beneficiaries), provides a formula or formulas or other
instructions acceptable to the Trustee for determining the amounts so payable,
specifies the form in which such amount is to be paid (as provided for or
available under the Plan), and the time of commencement for payment of such
amounts.  The Payment Schedule shall be updated from time to time as is
necessary.  Except as otherwise provided herein, the Trustee shall make payments
to the Participants and their Beneficiaries in accordance with such Payment
Schedule.  The Trustee, at the direction of the Committee, may make any
distribution required to be made by it hereunder by delivering:

 

(i)            Its check payable to the person to whom such distribution is to
be made, to such person; or

 

(ii)           Its check payable to an insurer for the benefit of such person,
to the insurer; or

 

(iii)          Contracts held on the life of the Participant to whom or with
respect to whom the distribution is being made, to the Participant or
Beneficiary; or

 

(iv)          If a distribution is being made, in whole or in part, of other
assets, assignments or other appropriate documents or certificates necessary to
effect a transfer of title, to the Participant or Beneficiary.

 

(c)                                  If the Trust assets attributable to a
Company (determined in accordance with Section 2.3) are not sufficient to make
payments of benefits for Participants employed by the Company (or their
Beneficiaries) in accordance with the terms of the Plan, the applicable Company
shall make the balance of each such payment as it falls due.  The Trustee shall
notify the applicable Company when

 

8

--------------------------------------------------------------------------------


 

its allocable portion of the Trust assets are not sufficient to make payments
pursuant to the Payment Schedule.

 

(d)                                 A Company may make payment of benefits
directly to its Participants or their Beneficiaries as they become due under the
terms of the Plan.  The Company shall notify the Trustee of its decision to make
payment of benefits directly prior to the time amounts are payable to
Participants or their Beneficiaries, and the Company shall make provision for
the reporting and withholding of any federal, state or local taxes that may be
required to be withheld with respect to the payment of benefits.

 

(e)                                  Subject to Section 409A of the Code and
except as provided in Section 8.3, notwithstanding any other provision of this
Trust Agreement to the contrary, if a tax is finally determined by the Internal
Revenue Service to be payable by one or more Participants or Beneficiaries with
respect to any interest in the Plan or the Trust Fund prior to payment of such
interest to any such Participant or Beneficiary or if counsel to the Sponsor
opines to the Sponsor that a change in the law results in a tax being payable by
one or more Participants or Beneficiaries with respect to any interest in the
Plan or the Trust Fund prior to payment of such interest to any such Participant
or Beneficiary, the Committee shall immediately determine each affected
Participant’s or Beneficiary’s previous and currently taxable share of the Trust
Fund in accordance with the Plan, and the Trustee shall immediately distribute
such share in a lump sum to each such Participant or Beneficiary entitled
thereto, regardless of whether such Participant’s employment has terminated
(provided such Participant has a vested interest in his or her accrued benefits
under the Plan) and regardless of form and time of payments specified in or
pursuant to the Plan.  If all of the liabilities under the Plan are discharged
in connection with distributions under this paragraph, any remaining assets
(less any expenses or costs due under Sections 3.7 and 3.8 of this Trust
Agreement) shall then be paid by the Trustee to the applicable Companies in the
amounts determined under Section 2.3, at the direction of the Committee.  If the
value of the Trust Fund attributable to a Company (determined under Section 2.3)
is less than the benefit obligations under the Plan attributable to such Company
in connection with distributions under this paragraph, the foregoing described
distributions will be limited to an affected Participant’s and Beneficiary’s
share of such Company’s portion of the Trust Fund, determined by allocating
assets to the Participant or Beneficiary based on the ratio of the Participant’s
or Beneficiary’s vested benefit entitlements under the Plan to the total vested
benefit entitlements of all Participants employed by the same Company (and their
Beneficiaries).  The Trustee shall rely solely on the directions of the
Committee with respect to the occurrence of the foregoing events and the
resulting distributions to be made, and the Trustee shall not be responsible for
any failure to act in the absence of such direction.

 

(f)                                    Except as otherwise provided in
Section 3.5(d), the Trustee shall make provision for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the

 

9

--------------------------------------------------------------------------------


 

terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities or determine that such amounts have been reported, withheld and paid
by the applicable Company.

 

(g)                                 Payments by the Trustee shall be delivered
or mailed to addresses supplied by the Committee, and the Trustee’s obligation
to make such payments shall be satisfied upon such delivery or mailing.  The
Trustee shall have no obligation to determine the identity of persons entitled
to benefits or their mailing addresses.

 

(h)                                 The entitlement of a Participant or his or
her Beneficiaries to benefits under the Plan shall be determined by the
Committee or such party as it shall designate under the Plan, and any claim for
such benefits shall be considered and reviewed under the procedures set out in
the Plan.  The Trustee shall have no responsibility or liability with respect to
such determination.

 

3.6                                 Trustee Responsibility Regarding Payments on
Insolvency.

 

(a)                                  The provisions of this Trust Agreement
relating to Insolvency, including but not limited to this Section 3.6, shall
apply separately with respect to the Insolvency of each Company.  In the case of
the Insolvency of one or more (but not all) of the Companies, only the assets of
the Trust attributable to such Company or Companies (determined as set forth in
Section 2.3) shall be impacted.

 

(b)                                 The Trustee shall cease payment of benefits
to Participants and Beneficiaries of a Company if the Company is Insolvent.  A
Company shall be considered “Insolvent” for purposes of this Trust Agreement if:

 

(i)                                     the Company is unable to pay its debts
as they become due; or

 

(ii)                                  the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

 

(c)                                  At all times during the continuance of this
Trust, as provided in Section 1.3 above, the Trust assets attributable to a
Company shall be subject to claims of the general creditors of the Company under
federal and state law as set forth below:

 

(i)            The Board and the CEO of the Company shall have the duty to
inform the Trustee in writing of the Company’s Insolvency.  If a person claiming
to be a creditor of the Company alleges in writing to the Trustee that the
Company has become Insolvent, the Trustee shall determine whether the Company is
Insolvent and, pending such determination, the Trustee shall discontinue payment
of benefits to the Participants or Beneficiaries of such Company.  The Trustee
may conclusively rely on any determination it receives from the Board or the CEO
of the Company with respect to the Insolvency of the Company.

 

10

--------------------------------------------------------------------------------


 

(ii)           Unless the Trustee has actual knowledge of the Company’s
Insolvency, or has received notice from the Company or a person claiming to be a
creditor alleging that the Company is Insolvent, the Trustee shall have no duty
to inquire whether the Company is Insolvent.  The Trustee may in all events rely
on such evidence concerning the Company’s solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company’s solvency.  In this regard, the Trustee
may rely upon a letter from the Company’s auditors as to the Company’s financial
status.

 

(iii)          If at any time the Trustee has determined that the Company is
Insolvent, the Trustee shall discontinue payments to the Participants or
Beneficiaries of such Company, and shall hold the assets of the Trust
attributable to such Company for the benefit of the Company’s general
creditors.  Nothing in this Trust Agreement shall in any way diminish any rights
of Participants or their Beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Plan or
otherwise.

 

(iv)          The Trustee shall resume the payment of benefits to Participants
or their Beneficiaries in accordance with this Article 3 of this Trust Agreement
only after the Trustee has determined that the Company is not Insolvent (or is
no longer Insolvent).

 

(d)                                 Provided that there are sufficient assets,
if the Trustee discontinues the payment of benefits from the Trust pursuant to
Section 3.6(b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Participants or their Beneficiaries under the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.  The Committee
shall instruct the Trustee as to such amounts.

 

3.7                                 Costs of Administration.  The Trustee, at
the expense of the Sponsor or the Trust, may hire agents, accountants,
actuaries, investment advisors, financial consultants, or other professionals,
including legal counsel, to assist it in performing any of its duties or
obligations hereunder.  The fees and expenses of such professionals shall be
paid by the Sponsor, provided that the Trustee shall provide advance notice to
the Sponsor of its intention to hire such professionals, or if advance notice is
not practicable, then Trustee shall provide notice as soon as feasibly
possible.  The Trustee is authorized to pay such amounts from the Trust Fund if
the Sponsor fails to pay them within sixty (60) days of presentation of a
statement of the amounts due.

 

3.8                                 Trustee Compensation and Expenses.  The
Trustee shall be entitled to reasonable compensation for its services as from
time to time agreed upon between the Trustee and the Sponsor.  The initial fee
schedule is as set forth in Exhibit A attached hereto.  The

 

11

--------------------------------------------------------------------------------


 

Trustee shall be entitled to additional reasonable compensation for the
performance of extraordinary services, including services rendered in the event
of an insolvency or for services pursuant to Section 9.1.  If the Trustee and
the Sponsor fail to agree upon a compensation, the Trustee shall be entitled to
compensation at a rate equal to the rate charged by the Trustee for similar
services rendered by it during the current fiscal year for other trusts similar
to this Trust.  Subject to Section 3.7, the Trustee shall be entitled to
reimbursement for expenses incurred by it, on behalf of and for the benefit of
the Trust, in the performance of its duties as the Trustee, including reasonable
fees for legal counsel.  The Trustee’s compensation and expenses shall be paid
by the Sponsor.  The Trustee is authorized to withdraw such amounts from the
Trust Fund if the Sponsor fails to pay them within sixty (60) days of
presentation of a statement of the amounts due.  In each instance in this Trust
Agreement where the Sponsor agrees to pay an expense relating to the Trust, the
Sponsor may charge an allocable portion of such expense back to one or more
Companies, as the Sponsor deems appropriate.

 

3.9                                 Professional Advice.  The Sponsor
specifically acknowledges that the Trustee may find it desirable or expedient to
retain legal counsel (who may also be legal counsel for the Sponsor generally)
or other professional advisors to advise it in connection with the exercise of
any duty under this Trust Agreement, including, but not limited to, any matter
relating to or following the Insolvency of a Company.  The Trustee shall be
fully protected in acting upon the advice of such legal counsel or advisors.

 

3.10                           Payment on Court Order.  To the extent permitted
by law, the Trustee is authorized to make any payments directed by court order
in any action in which the Trustee has been named as a party.  The Trustee is
not obligated to defend actions in which the Trustee is named, but shall notify
the Sponsor, applicable Company, Committee, or Administrator of any such action
and may tender defense of the action to the Sponsor, applicable Company,
Committee, Administrator, Participant or Beneficiary whose interest is
affected.  The Trustee may in its discretion defend any action in which the
Trustee is named, and any expenses incurred by the Trustee shall be paid by the
Sponsor to the extent that the Trustee is entitled to indemnification pursuant
to Section 3.12 below.  The Trustee is authorized to pay such amounts from the
Trust Fund if the Sponsor fails to pay them within sixty (60) days of
presentation of a statement of the amounts due.

 

3.11                           Protective Provisions.  Notwithstanding any other
provision contained in this Trust Agreement to the contrary, the Trustee shall
have no obligation to (i) determine the existence of any conversion, redemption,
exchange, subscription or other right relating to any securities purchased of
which notice was given prior to the purchase of such securities and shall have
no obligation to exercise any such right unless the Trustee is advised in
writing by the Administrator both of the existence of the right and the desired
exercise thereof within a reasonable time prior to the expiration of the right
to exercise, or (ii) advance any funds to the Trust.  Furthermore, the Trustee
is not a party to the Plan.  The Sponsor acknowledges that it has relied on
parties other than the Trustee for the structure and design of this Trust, for
tax and other purposes, and releases the Trustee from any responsibility related
to the structure and design of the Trust.

 

12

--------------------------------------------------------------------------------


 

3.12                           Indemnifications.

 

(a)                                  The Sponsor shall indemnify and hold the
Trustee harmless from and against all loss or liability (including expenses and
reasonable attorneys’ fees) to which it may be subject by reason of its
execution of its duties under this Trust, or by reason of any acts taken in good
faith in accordance with any directions, or acts omitted in good faith due to
absence of directions, from the Sponsor, a Company, the Committee, the
Administrator, or other persons or entities authorized to give directions
hereunder, unless such loss or liability is due to the Trustee’s negligence or
willful misconduct.  The indemnity described herein shall be provided by the
Sponsor, and amounts due hereunder shall be paid after the matter giving rise to
the losses and/or liabilities has concluded and the Trustee has established that
such losses and/or liabilities are not due to its negligence or willful
misconduct.

 

(b)                                 All releases and indemnities provided in
this Trust Agreement shall survive the termination of this Trust Agreement.

 

ARTICLE 4
Insurance Contracts

 

4.1                                 Types of Contracts.  To the extent that the
Trustee is directed by the Administrator to invest part or all of the Trust Fund
in insurance contracts, the type and amount thereof shall be specified by the
Administrator.  The Trustee shall be under no duty to make inquiry as to the
propriety of the type or amount so specified.

 

4.2                                 Ownership.  Each insurance contract issued
shall provide that the Trustee shall be the owner thereof with the power to
exercise all rights, privileges, options and elections granted by or permitted
under such contract or under the rules of the insurer.  The exercise by the
Trustee of any incidents of ownership under any contract shall be subject to the
direction of the Administrator.

 

4.3                                 Restrictions on Trustee’s Rights.  The
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

 

4.4                                 Trustee’s Duties.   The Trustee shall have
no duty or obligation with respect to any insurance policy held by the Trust
except the safekeeping of the policy, until, in accordance with directions
received by the Trustee from the Administrator, (i) the policy becomes due and
payable upon the death of the insured to the Trust, as beneficiary under the
policy, and the proceeds thereof become distributable from the Trust, or (ii)
the policy is terminated or there is a withdrawal or loan from the policy or the
policy is distributed in kind.  The Trustee shall have no responsibility for the
validity of any insurance policy held by the Trust, nor shall the Trustee be
liable for the performance or financial strength of any insurance company
issuing any such policy.  The Trustee shall assume no responsibility for the
ongoing performance or performance rating of any insurance policy held by the
Trust or any insurance company issuing any such policy.  Further, the Trustee
shall have no responsibility with respect to: (i) the truth or accuracy of

 

13

--------------------------------------------------------------------------------


 

any representation or warranty made in any application or related document
provided to the insurer in connection with the issuance or renewal of any
insurance policies or insurance contracts, including the representation that the
person on whose life an application is being made is eligible to have a contract
issued on his or her life; (ii) the selection or monitoring (ongoing or
periodic) of any insurance policies or insurance contracts held in the Trust or
the insurers issuing such policies or contracts; (iii) the payment of premiums
with respect to such policies or contracts except as directed in writing by the
Administrator; or (iv) the exercise of any rights relating to any such policies
or contracts except as directed in writing by the Administrator.

 

ARTICLE 5
Trustee’s Accounts

 

5.1                                 Records.  The Trustee shall maintain
accurate records and detailed accounts of all investments, receipts,
disbursements and other transactions hereunder.  Such records shall be available
at all reasonable times for inspection by the Sponsor or its authorized
representative.  Notwithstanding anything to the contrary contained herein, and
unless otherwise provided in a separate written agreement to which the Trustee
is a party, the Sponsor or its designees, and not the Trustee, shall be solely
responsible for maintaining records evidencing respective interests of the
Participants and Beneficiaries in the Trust Fund.  The Trustee, at the direction
of the Administrator, shall submit to the Administrator and to any insurer such
valuations, reports or other information as the Administrator may reasonably
require and, in the absence of fraud or bad faith, the valuation of the Trust
Fund by the Trustee shall be conclusive.

 

5.2                                 Periodic Accounting; Final Accounting.

 

(a)                                  Within sixty (60) days following the end of
each Plan Year and any other period for which the Trustee agrees to provide an
accounting and within sixty (60) days after the removal or resignation of the
Trustee or the termination of the Trust, the Trustee shall file with the
Administrator a written account setting forth a description of all properties
purchased and sold, all receipts, disbursements and other transactions effected
by it during the applicable period or, in the case of removal, resignation or
termination, since the close of the previous Plan Year, and listing the
properties held in the Trust Fund as of the last day of the Plan Year or other
period and indicating their values.  Such values shall be either cost or market
as directed by the Administrator in accordance with the terms of the Plan.

 

(b)                                 The Administrator may approve such account
either by written notice of approval delivered to the Trustee or by its failure
to express written objection to such account delivered to the Trustee within
sixty (60) days after the date of which such account was delivered to the
Administrator.  Upon the expiration of sixty (60) days from the date of the
Trustee’s annual or any other account, the Trustee shall be forever released and
discharged from all liability and further accountability to Sponsor or any other
person with respect to the accuracy of such accounting and all acts and failures
to act of the Trustee reflected in such account.  Neither the Sponsor, any
Participant nor any other person shall be

 

14

--------------------------------------------------------------------------------


 

entitled to any additional or different accounting by the Trustee, and the
Trustee shall not be compelled to file in any court any additional or different
accounting.  For purposes of regulations promulgated by the Federal Deposit
Insurance Corporation (“FDIC”), the Trustee’s account statements shall be
sufficient information concerning securities transactions effected for the
Trust, provided that the Sponsor, upon written request, shall have the right to
receive at no additional cost written confirmations of such securities
transactions, which shall be mailed or otherwise furnished by the Trustee within
the timeframe required by applicable regulations.

 

(c)                                  The approval by the Administrator of an
accounting shall be binding as to all matters embraced in such accounting on all
parties to this Trust Agreement and on all Participants and Beneficiaries, to
the same extent as if such accounting had been settled by a judgment or decree
of a court of competent jurisdiction in which the Trustee, the Committee, the
Administrator, the Sponsor and all persons having or claiming any interest in
the Plan or the Trust Fund were made parties.

 

(d)                                 Despite the foregoing, nothing contained in
this Trust Agreement shall deprive the Trustee of the right to have an
accounting judicially settled, if the Trustee, in the Trustee’s sole discretion,
desires such a settlement.

 

5.3                                 Valuation.  The assets of the Trust Fund
shall be valued at their respective fair market values on the date of valuation,
as determined by the Trustee based upon such sources of information as it may
deem reliable, including, but not limited to, stock market quotations,
statistical valuation services, newspapers of general circulation, financial
publications, advice from investment counselors, brokerage firms or insurance
companies, or any combination of sources.  The Administrator shall instruct the
Trustee as to the value of assets for which market values are not readily
obtainable by the Trustee.  If the Administrator fails to provide such values,
the Trustee may take whatever action it deems reasonable, including employment
of attorneys, appraisers, life insurance companies or other professionals, the
expense of which shall be an expense of administration of the Trust Fund and
payable by the Sponsor or otherwise as set forth in Sections 3.7 and 3.8.  The
Trustee may rely upon information from the Sponsor, the Administrator,
appraisers or other sources and shall not incur any liability for an inaccurate
valuation based in good faith upon such information.

 

5.4                                 Delegation of Duties.  The Sponsor, the
Committee, the Administrator, or any of them, may at any time employ the Trustee
as their agent to perform any act, keep any records or accounts and make any
computations that are required of them by this Trust Agreement or the Plan.  The
Trustee may be compensated for such employment and such employment shall not be
deemed to be contrary to the Trust.  Nothing done by the Trustee as such agent
shall change or increase its responsibility or liability as Trustee hereunder.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 6
Resignation or Removal of Trustee

 

6.1                                 Resignation; Removal.  The Trustee may
resign at any time by written notice to the Sponsor, which shall be effective
sixty (60) days after receipt of such notice unless the Sponsor and the Trustee
agree otherwise.  The Trustee may be removed by the Sponsor on sixty (60) days
notice or upon shorter notice accepted by the Trustee.

 

6.2                                 Successor Trustee.  If the Trustee resigns
or is removed, a successor shall be appointed by the Sponsor, in accordance with
this Section, by the effective date of the resignation or removal under
Section 6.1 above.  The successor shall be a bank, trust company, or similar
independent third party that is granted corporate trustee powers under state
law.  If no such appointment has been made, the Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions.  All
expenses of the Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.

 

6.3                                 Settlement of Accounts.  Upon resignation or
removal of the Trustee and appointment of a successor Trustee, all assets shall
subsequently be transferred to the successor Trustee.  The transfer shall be
completed within ninety (90) days after receipt of notice of resignation,
removal or transfer, unless the Sponsor extends the time limit.  Upon the
transfer of the assets, the successor Trustee shall succeed to all of the powers
and duties given to the Trustee in this Trust Agreement.  The resigning or
removed Trustee shall render to the Administrator an account in the form and
manner and at the time prescribed in Section 5.2.  The approval of such
accounting and discharge of the Trustee shall be as provided in such Section.

 

ARTICLE 7
Controversies, Legal Actions and Counsel

 

7.1                                 Controversy.  If any controversy arises with
respect to the Trust, the Trustee shall take action as directed by the
Administrator or, in the absence of such direction, as it deems advisable,
whether by legal proceedings, compromise or otherwise.  The Trustee may retain
the funds or property involved without liability pending settlement of the
controversy.  The Trustee shall be under no obligation to take any legal action
of whatever nature with respect to a matter not involving its own negligence or
willful misconduct unless there shall be sufficient property in the Trust to
indemnify the Trustee with respect to any expenses or losses to which it may be
subjected.

 

7.2                                 Joinder of Parties.  In any action or other
judicial proceedings affecting the Trust, it shall be necessary to join as
parties the Trustee, the Committee, the Administrator, the applicable Company,
and the Sponsor.  No Participant or other person shall be entitled to any notice
or service of process.  Any judgment entered in such a proceeding or action
shall be binding on all persons claiming under the Trust.  Nothing in this Trust
Agreement shall be construed as to deprive a Participant or Beneficiary of his
or her right to seek adjudication of his or her rights by administrative process
or by a court of competent jurisdiction.

 

16

--------------------------------------------------------------------------------


 

7.3                                 Employment of Counsel.  The Trustee may
consult with legal counsel (who may be counsel for the Sponsor) and shall be
fully protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of counsel.

 

ARTICLE 8
Amendment and Termination

 

8.1                                 Amendment.  Subject to the limitations set
forth in this Article 8, this Trust Agreement may be amended by a written
instrument executed by the Trustee and the Committee.  Notwithstanding the
foregoing, no such amendment shall conflict with the terms of the Plan or shall
make the Trust revocable.  Any amendment, change or modification shall be
subject to the following rules:

 

(a)                                  General Rule.  Subject to Sections 8.1(b),
(c) and (d) below, this Trust Agreement may be amended by the Committee and the
Trustee.

 

(b)                                 Limitation.  Notwithstanding that an
amendment may be permissible under Section 8.1(a) above, this Trust Agreement
shall not be amended by an amendment that would:

 

(i)            Cause any of the assets of the Trust to be used for or diverted
to purposes other than for the exclusive benefit of Participants and
Beneficiaries as set forth in the Plan, except as is required to satisfy the
claims of the general creditors of the Companies; or

 

(ii)           Be inconsistent with the terms of the Plan, including the terms
of the Plan regarding termination, amendment or modification of the Plan.

 

(c)                                  Writing and Consent.  Any amendment to this
Trust Agreement shall be set forth in writing and signed by the Committee and
the Trustee.  Any amendment may be current, retroactive or prospective, in each
case as provided therein.

 

(d)                                 The Committee and Trustee.  In connection
with the exercise of the rights under this Section 8.1, the Trustee shall have
no responsibility to determine whether any proposed amendment complies with the
terms and conditions set forth in Sections 8.1(a) and (b) above and may
conclusively rely on the directions of the Committee with respect thereto.

 

(e)                                  Taxation.  Subject to Section 8.3, this
Trust Agreement shall not be amended, altered, changed or modified in a manner
that would cause the Participants and/or Beneficiaries under the Plan to be
taxed on the benefits under the Plan in a year other than the year of actual
receipt of benefits.

 

8.2                                 Final Termination.   The Trust shall not
terminate until the date on which Participants and their Beneficiaries are no
longer entitled to benefits pursuant to the terms of the Plan, and on such date
the Trust shall terminate.  Upon termination of the Trust, any assets remaining
in the Trust shall be returned to the applicable Company or

 

17

--------------------------------------------------------------------------------


 

Companies.  Such remaining assets shall be paid by the Trustee to the applicable
Company or Companies in such amounts determined under Section 2.3, as instructed
by the Sponsor, whereupon the Trustee shall be released and discharged from all
obligations hereunder.  From and after the date of termination and until final
distribution of the Trust Fund, the Trustee shall continue to have all of the
powers provided herein as are necessary or expedient for the orderly liquidation
and distribution of the Trust Fund.

 

8.3                                 Changes in Law Affecting Taxability.

 

(a)                                  Operation.  This Section shall become
operative, subject to Code section 409A, upon the enactment of any change in
applicable statutory law or the promulgation by the Internal Revenue Service of
a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any Participant to include in his or her federal gross income
amounts accrued by the Participant under the Plan on a date (an “Early Taxation
Event”) prior to the date on which such amounts are made available to him or her
under the Plan due to the existence of this Trust.  The Company shall be
obligated to notify the Trustee of the occurrence of an Early Termination Event
and in no event shall the Trustee be responsible for monitoring or determining
whether or not an Early Taxation Event has occurred.

 

(b)                                 Revocability.  Notwithstanding any other
Section of this Trust Agreement to the contrary, as of an Early Taxation Event,
the Company and its creditors shall have access to the Trust Fund to the extent,
and only to the extent, required to prevent the Participant from being required
to include in his or her federal gross income amounts accrued by the Participant
under the Plan that are held in the Trust prior to the date on which such
amounts are made available to him or her under the Plan.  No consent of any
Participant or Beneficiary shall be required in this regard.  Upon the
occurrence of an Early Taxation Event, the Trustee shall separately account for
the assets of the Trust Fund that were contributed to the Trust Fund on and
after the date on which the making of contributions under this Trust would
require taxation to a Participant, and earnings on such contributions.  Trustee
may employ agents in the performance of those duties whose expenses shall be
paid pursuant to Sections 3.7 and 3.8.  The portion of the Trust Fund held prior
to such date shall not be impacted by this Section.  If the law only impacts a
Participant who has a certain status with respect to the Company, this
Section shall apply only to amounts identified by the Company in writing to the
Trustee as are intended by the Company to be attributable to Participants in the
impacted class.  The Trustee shall be entitled to additional reasonable
compensation for any separate accounting required pursuant to this Section 8.3. 
In addition, prior to the Trustee separately accounting for any assets of the
Trust Fund at the direction of the Company, the Trustee shall be entitled, upon
request to the Company, to receive an opinion of legal counsel confirming that
the extent of access by the Company and its creditors to the Trust Fund as
directed by the Company in its direction to the Trustee for separate accountings
is required by

 

18

--------------------------------------------------------------------------------


 

an Early Taxation Event and is in conformity with the provisions of this
Section 8.3.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 9
Miscellaneous

 

9.1                                 Taxes.  The Sponsor shall from time to time
pay taxes of any and all kinds whatsoever that at any time are lawfully levied
or assessed upon or become payable in respect of the Trust Fund, the income or
any property forming a part thereof, or any security transaction pertaining
thereto.  To the extent that any taxes lawfully levied or assessed upon the
Trust Fund are not paid by the Sponsor, the Trustee shall have the power to pay
such taxes out of the Trust Fund and shall seek reimbursement from the Sponsor. 
Prior to making any payment, the Trustee may require such releases or other
documents from any lawful taxing authority as it shall deem necessary.  The
Trustee shall contest the validity of taxes in any manner deemed appropriate by
the Sponsor or its counsel, but at the Sponsor’s expense, and only if it has
received an indemnity bond or other security satisfactory to it to pay any such
expenses.  The Trustee (i) shall not be liable for any nonpayment of tax with
respect to the Trust Fund when it distributes an interest hereunder on
directions from the Committee, and (ii) shall have no obligation to prepare or
file any tax return on behalf of the Trust Fund, any such return being the sole
responsibility of the Administrator.  The Trustee shall cooperate with the
Administrator in connection with the preparation and filing of any such return.

 

9.2                                 Third Persons.  All persons dealing with the
Trustee are released from inquiring into the decisions or authority of the
Trustee and from seeing to the application of any moneys, securities or other
property paid or delivered to the Trustee.

 

9.3                                 Nonassignability; Nonalienation.  Benefits
payable to Participants and their Beneficiaries under this Trust Agreement may
not be anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.

 

9.4                                 The Plan.  In the event of any conflict
between the terms of this Trust Agreement and the agreement that constitutes the
Plan, such conflict shall be resolved in favor of this Trust Agreement, but only
with regard to the Trustee’s rights, immunities, duties and responsibilities or
any other matter affecting the Trustee.  For greater certainty, it is expressly
understood by the parties that the Trustee’s rights, immunities, duties and
responsibilities shall be determined solely by reference to this Trust
Agreement.

 

9.5                                 Applicable Law.  Except to the extent, if
any, preempted by ERISA, this Trust Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without reference
to any conflicts of laws principles.  Any provision of this Trust Agreement
prohibited by law shall be ineffective to the extent of any such prohibition,
without invalidating the remaining provisions hereof.

 

9.6                                 Notices and Directions.  Whenever a notice
or direction is given by the Committee or the Administrator to the Trustee, it
shall be in the form required by Section 2.1.  Actions by the Sponsor shall be
by the Board (and actions by a Company other than

 

20

--------------------------------------------------------------------------------


 

the Sponsor shall be by its Board of Directors) or a duly authorized officer
thereof, with such actions certified to the Trustee by an appropriately
certified copy of the action taken.  The Trustee shall be protected in acting
upon any such notice, resolution, order, certificate or other communication
believed by it to be genuine and to have been signed by the proper party or
parties.

 

9.7                                 Successors and Assigns.  This Trust
Agreement shall be binding upon and inure to the benefit of the Sponsor, the
Companies and the Trustee and their respective successors and assigns.

 

9.8                                 Gender and Number.  Words used in the
masculine shall apply to the feminine where applicable, and when the context
requires, the plural shall be read as the singular and the singular as the
plural.

 

9.9                                 Headings.  Headings in this Trust Agreement
are inserted for convenience of reference only and any conflict between such
headings and the text shall be resolved in favor of the text.

 

9.10                           Counterparts.   This Trust Agreement may be
executed in an original and any number of counterparts, each of which shall be
deemed to be an original of one and the same instrument.

 

9.11                           No Implied Duties; etc.

 

(a)                                  The Trustee shall have no duty or
responsibility not expressly set forth in this Trust Agreement.  By way of
example, but without limiting the matters subject to the foregoing sentence,
Trustee shall have no responsibility with respect to the administration or
interpretation of the Plan, payment of Plan benefits other than from the assets
of the Trust, withholding of taxes other than from payments made with Trust
assets to Plan Participants, or maintaining Participant records with respect to
the Plan.

 

(b)                                 The Trustee represents that it qualifies for
Federal Deposit Insurance Corporation (“FDIC”) prorata worth pass-through
insurance coverage in accordance with the standards set forth in applicable
federal law and FDIC insurance regulations.  If the Trustee fails at any time in
the future to so qualify for prorata worth pass-through insurance coverage, it
will promptly notify the Sponsor.

 

(c)                                  In no event will the Trustee have any
obligation to provide, and in no event will the Trustee provide, any legal, tax,
accounting, audit or other advice to the Sponsor with respect to the Plan or
this Trust.  The Sponsor acknowledges that it will rely exclusively on the
advice of its accountants and/or attorneys with respect to all legal, tax,
accounting, audit and other advice required or desired by the Sponsor with
respect to the Plan or this Trust.  The Sponsor acknowledges that the Trustee
has not made any representations of any kind, and will not make any

 

21

--------------------------------------------------------------------------------


 

representations of any kind, concerning the legal, tax, accounting, audit or
other treatment of the Plan or this Trust.

 

(d)                                 The Sponsor acknowledges that the Trustee is
not an advisor concerning or a promoter with respect to the Plan or the Trust,
but merely is a service provider offering the Trust services expressly set forth
in this Agreement.  In particular, the Sponsor acknowledges that the Trustee is
not a joint venturer or partner with the Sponsor’s accountants, auditors,
consultants or with any other party, with respect to the Plan or this Trust, and
that the Trustee and the Sponsor’s accountants, auditors and consultants at all
times remain independent parties dealing at arm’s length, and independently,
with each other and with the Sponsor.

 

(e)                                  The Trustee shall have no liability for any
losses arising out of delays in performing the services which it renders under
this Trust Agreement which result from events beyond its control, including
without limitation, interruption of the business of the Trustee due to acts of
God, acts of governmental authority, acts of war, riots, civil commotions,
insurrections, labor difficulties (including, but not limited to, strikes and
other work slippages due to slow-downs), or any action of any courier or
utility, mechanical or other malfunction, or electronic interruption.

 

9.12                           Effective Date.  The effective date of this Trust
Agreement shall be May 1, 2005.

 

[Balance of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Sponsor and the Trustee have signed this Trust Agreement
as of the date first written above.

 

 

TRUSTEE:

 

THE SPONSOR:

 

 

 

WILMINGTON TRUST COMPANY,
as Trustee

 

MERCANTILE BANKSHARES
CORPORATION

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

Attest:

 

Attest:

 

 

 

[Corporate Seal]

 

[Corporate Seal]

 

 

 

By:

 

 

 

By:

 

 

(Ass’t.) Secretary

 

(Ass’t.) Secretary

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A – TRUSTEE COMPENSATION

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B – ADOPTING COMPANIES



 

25

--------------------------------------------------------------------------------